Citation Nr: 0005940	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-17 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance of another person or by reason 
of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from December 1950 to 
July 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to special monthly pension.  The 
appellant filed a notice of disagreement with this rating 
determination in January 1992.  However, this issue was 
deferred pending disposition of another issue on appeal 
before the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999).  A statement of the case relative to the 
issue of entitlement to special monthly pension was forwarded 
to the appellant in February 1997.  The appellant thereafter 
perfected his appeal in this matter in April 1997.  The RO 
confirmed and continued its denial in this matter in June 
1999. 


REMAND

The law governing the award of special monthly benefits 
provides that for an award of aid and attendance, the law 
contemplates an individual with such severe physical 
disabilities that he is unable to care for himself.  The 
determination of entitlement to additional pension is based 
upon the overall ability to care for one's own needs.  The 
fact that one may require assistance from another person in 
the performance of one or more specified functions is not, in 
and of itself, determinative of the need for regular aid and 
attendance.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. 
§§ 3.351, 3.352 (1999).

Determinations as to need for aid and attendance must be 
based upon actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (1999).

A review of the record indicates that the most recent 
comprehensive and thorough aid and attendance examination 
occurred in 1991.  The appellant was privately evaluated at 
that time with venous insufficiency of the lower extremities, 
evaluated as very severe in nature; recurrent stasis ulcers, 
evaluated as chronic and intermittent in nature; type II 
diabetes, noted to be well controlled; and post phlebitic 
syndrome, chronic left leg edema, evaluated as moderate in 
nature.  The examiner indicated that the appellant was in 
need of aid or attendance, but did not evaluate the appellant 
to be housebound.  In this context, the examiner indicated 
that the appellant was able to leave his home only with the 
assistance of another person, and that he was essentially 
wheelchair bound.  It was the examiner's assessment that the 
appellant was able to walk and get around, and dress himself 
unassisted.  The examiner indicated that the appellant was 
not able to wash and keep himself ordinarily clean and 
presentable.  It was further the examiner's impression that 
the appellant was not able to protect himself from the 
hazards of daily living.

More recently, the appellant underwent VA general medical 
examination in 1997.  The medical examination report 
referenced diagnostic findings of varicose veins with venous 
insufficiency and slight lower extremity swelling; insulin-
dependent diabetes mellitus with peripheral neuropathy; 
ataxia likely due to diabetes; obesity; status post vein 
stripping of the lower extremity; kyphosis; and hypertension.  
A review of this report indicates that the focus of the 
examination was to evaluate the nature and severity of the 
appellant's current conditions, with no opinion offered with 
respect to whether the severity of the appellant's 
disabilities established a need for regular aid and 
attendance, or that the appellant was housebound. 

Following a preliminary review of the record, the Board finds 
that this case requires specifically tailored evidentiary 
development.  In cases such as this, where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  The Court has held that the duty to assist 
includes the duty to obtain a thorough and contemporaneous VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, this case is REMANDED to the RO for further 
development, as indicated below:

1.  The appellant should identify all medical 
treatment, VA and private, received 
subsequent to June 1999.  The RO should 
attempt to secure copies of the medical 
records identified by the appellant for 
association with the claims folder.  The RO 
should provide the appellant with any 
necessary authorizations for the release of 
this information.  

2.  The appellant should be afforded a VA 
examination for housebound status or 
permanent need for aid and attendance.  The 
examiner should complete the examination 
report, responding to all questions therein, 
including whether the appellant is able to 
feed, dress himself, attend to the wants of 
nature, ambulate outside the home without 
assistance, etc., and, if not, what specific 
disabilities are implicated in his inability 
to perform such self-care tasks.  All 
necessary tests should be performed in 
connection with this examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the appellant's claim may now 
be granted.  If not, the appellant and his representative 
should be furnished an appropriate supplemental statement of 
the case, and the case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

